Case 1:20-cv-01489-AT Document 48 Filed 04/20/20 Page 1 of 1

SUPPLEMENTAL DECLARATION OF DAN KIRSLIS
My name is Dan Kirslis and I am over the age of 18 and fully competent to

make this declaration. Under penalty of perjury, I declare the following:

On Tuesday, April 14, 2020, I had still not received the stamps that I ordered
online on April 4, 2020. I sent a text message on that day indicating that I had yet
to receive the stamps. I found the stamps in my mailbox on Thursday, April 16,
2020. I believe that they arrived that day. Though I can’t recall with perfect
certainty that I didn’t forget to check the mail the day before, I almost always
check once a day, so it is very likely that they did indeed arrive on Thursday, the

day that I found them.

I declare under penalty of perjury that the forgoing is true and correct.

Dan Kirslis

4/19/20

Date
